Citation Nr: 0809654	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When this case was before the Board in July 2005, it was 
remanded for additional development.  While the case was in 
remand status, the veteran's appeal for service connection 
for hypertension was resolved by a September 2007 rating 
decision granting service connection for this disability.  


REMAND

In the July 2005 remand, the Board directed that the claims 
folder be returned to a physician who examined the veteran in 
January and April 2003 for review.  In pertinent part, the 
physician was to provide an opinion as to whether there was a 
50 percent or better probability that the veteran's heart 
disease originated in service or is otherwise related to 
service.  If that examiner was no longer available, the 
required opinion was to be obtained from another physician 
with appropriate expertise.  

In April 2007, a nurse practitioner. reviewed the claims 
folders and stated that she found no evidence of heart 
disease.  In August 2007, the claims folders were reviewed by 
C.O., who stated there is no objective evidence of coronary 
artery disease and that the veteran's chest pain is atypical.  
C.O.'s credentials were not provided.

The Board has not found either of the foregoing opinions to 
be adequate.  In this regard, it appears that neither opinion 
was provided by a physician with expertise in cardiology.  
Moreover, neither author has adequately addressed the 
evidence of record indicating that the veteran does have 
heart disease.  For instance, mild coronary artery disease 
was among the diagnoses following cardiac catheterization in 
September 2002.  Arteriosclerotic heart disease was diagnosed 
on VA examinations in January and April 2003.  Moreover, left 
ventricular systolic dysfunction, diastolic dysfunction and 
left atrial enlargement were found on an echocardiogram in 
September 2006.  

In light of these circumstances, the Board has concluded that 
further development of the record is still in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a 
copy of any VA medical records pertaining 
to treatment or evaluation of the 
veteran's heart since March 2007.  If the 
veteran identifies any other pertinent 
medical records, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of those records.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the claims folders should be 
forwarded to a cardiologist for review.  
The cardiologist should identify all 
existing heart disorders.  For each such 
disorder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
veteran's active service or was caused or 
permanently worsened by his service-
connected hypertension.  The rationale 
for each opinion stated must also be 
provided.  In particular, if the 
cardiologist determines that the veteran 
currently has no heart disorder, he or 
she should explain why the earlier 
diagnoses are wrong.  Another examination 
of the veteran with any indicated studies 
should be performed only if deemed 
necessary by the cardiologist.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


